Citation Nr: 0112122	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pterygium.

2.  Entitlement to a compensable evaluation for scars of the 
right axilla and left breast.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
February 1946.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from July 1999 and May 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  In a July 1985 decision, the Board affirmed a January 
1985 denial of service connection for pterygium by the RO.

2.  Evidence received since the July 1985 Board decision with 
regard to the pterygium does not bear directly or 
substantially upon the issues at hand, is essentially 
duplicative or cumulative, and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

3.  The veteran's service-connected scars of the right axilla 
and left breast are well healed and nontender, and there is 
no evidence of associated limitation of function.


CONCLUSIONS OF LAW

1.  The July 1985 Board decision affirming the denial of 
service connection for pterygium is final.  38 U.S.C.A. 
§ 4004(c) (West 1982) (now 38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2000)); 38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 19.193 (1985) (now 
38 C.F.R. § 20.1103 (2000)).

2.  Evidence received since the July 1985 Board decision is 
not new and material, and the claim is not reopened.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.156 (2000).

3.  The criteria for a compensable evaluation for scars of 
the right axilla and left breast have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 
4.118, Diagnostic Code 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records note complaints of 
frequent sties in his eye in October 1942.  On examination, 
the veteran's eyelids "look[ed] good."  A February 1946 
record reflects treatment for two healing furuncles of the 
right axilla.  A separation examination report dated later 
that month notes a symptomatic, well-healed, nonadherent scar 
of the right axilla.  A clinical evaluation of the eyes was 
normal.

In February 1946, the veteran filed a claim of entitlement to 
service connection for scars of the right axilla and left 
breast.  An April 1946 rating decision granted service 
connection for a healed right axilla scar, which was the 
symptomatic resultant of carbuncles, and assigned a 10 
percent disability evaluation.  Based on April 1947 VA 
examination findings of well-healed, asymptomatic scars, a 
June 1947 rating decision assigned a noncompensable 
evaluation for the veteran's service-connected scars of the 
right axilla and left breast.  In a July 1950 decision, the 
Board confirmed this noncompensable rating.  The 
noncompensable evaluation of the veteran's service-connected 
right axilla and left breast scars has remained in effect 
since that time.

In December 1984 correspondence, the veteran sought service 
connection for bilateral pterygium.  He maintained that 
"dust and sandstorms" during service caused pterygium in 
both eyes, and indicated that eye surgery was performed at 
the VA Medical Center (VAMC) in 1983.  A January 1985 rating 
decision denied service connection for the veteran's 
bilateral eye disorder.  The Board confirmed the denial of 
service connection for bilateral pterygium in a July 1985 
decision.

In October 1998, the veteran sought an increased rating for 
his service-connected scars of the right axilla and left 
breast, and to reopen his claim for service connection for 
bilateral pterygium.

During a March 1999 VA examination, the veteran gave a 
history of developing carbuncles over various parts of his 
body, including the right axillary region and left breast, in 
1942.  He reported experiencing high fever and severe pain, 
which required incision and drainage of all carbuncles.  The 
veteran explained that these symptoms recurred until they 
finally resolved more than one year later.  He denied 
experiencing any recurrences or symptoms since that time.  A 
physical examination revealed a tiny, horizontal scar in the 
middle of the right axillary region, which was approximately 
1/2 inch in diameter at its largest point.  The scar was 
nontender with no nodularities or other abnormalities.  An 
examination of the left breast revealed "absolutely...no scar 
and...no nodularities."  The final assessment was status post 
carbuncle development on the right axillary and left breast 
regions during service, which caused severe pain at the time.  
The examiner explained that there were no signs or symptoms 
of this carbuncle development, "other than minimal scars 
related to this condition."

Later that month, the veteran submitted private medical 
records dated in March and August 1983.  The March 1983 
report indicates that the veteran underwent radiation 
treatment following the removal of a pterygium of the medial 
quadrant of the left eye the previous month.  The August 1983 
record notes that the veteran was referred for postoperative 
radiation following a July 1983 excision of a pterygium from 
the nasal aspect of his left eye.

A July 1999 rating decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for service connection for bilateral pterygium, and continued 
the noncompensable evaluation of the service-connected scars 
of the right axilla and left breast.

The following month, the veteran again sought to reopen his 
claim for service connection for bilateral pterygium.  A May 
2000 rating decision found that new and material evidence had 
not been submitted to reopen the claim.  The veteran filed a 
notice of disagreement (NOD) with the July 1999 and May 2000 
rating decisions later that month, and submitted a 
substantive appeal (VA Form 9) in July 2000, perfecting his 
appeal.

Analysis

I.  Claims Assistance

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  To that extent, 
the second part of the Elkins three part analysis no longer 
is controlling in pending claims.  This only becomes a matter 
for consideration, however, if the claimant first meets the 
requirement of submitting new and material evidence to reopen 
a claim.  The Veterans Claims Assistance Act of 2000 (VCAA) 
specifically provides that nothing in the new act requires 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured.

With regard to the notice provisions of the VCAA, the Board 
finds that the May 2000 rating decision and the June 2000 
statement of the case have informed the veteran of the 
correct legal standard governing new and material evidence 
and the type and content of evidence required to constitute 
new and material evidence to reopen his claim.  Specifically, 
the RO has informed the veteran that he has not submitted 
competent evidence to link his current pterygium with 
service, and that medical evidence merely confirming the 
existence of pterygium is not material.  Accordingly, the 
Board finds that the RO has discharged any notice duties 
under the VCAA.  Since it is clear as a matter of law that 
the actions of the RO have complied with the new legislation 
as to notice, and as the new legislation specifically 
provides that the appellant must first submit new and 
material evidence before further development action is 
required, the Board may proceed to address the question of 
whether new and material evidence has been submitted without 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to the issue of entitlement to a compensable 
evaluation for scars of the right axilla and left breast, the 
Board concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the veteran.  In addition, the RO has 
obtained all identified records from VA and private medical 
care providers.  The RO has also notified the veteran of the 
results of its efforts to obtain records in multiple pieces 
of correspondence and he has actual notice of all the 
evidence of record.  In addition, the RO has provided the 
veteran a VA examination.

There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard, supra.

II.  New and Material Evidence

As indicated above, a July 1985 Board decision denied the 
veteran's claim of entitlement to service connection for 
bilateral pterygium.  Decisions of the Board are final and 
not subject to revision on the same factual basis, but may be 
reopened on the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit (Federal Circuit) 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."

Following Hodge, the United States Court of Appeals for 
Veterans Claims (Court), in Elkins v. West, 12 Vet. App. 209 
(1999), announced a three-step analysis to apply in 
determining whether to reopen previously and finally denied 
claims.  See also Winters v. West, 12 Vet. App. 203 (1999), 
rev'd on other grounds, sub nom. Winters v. Gober, No. 99-
7108 (Fed. Cir. July 26, 2000); Elkins v. West, 12 Vet. App. 
209 (1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 2000).  Third, if the 
claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.

Whether new and material evidence is submitted is a 
jurisdictional test, with reopening of a claim required if 
such evidence is submitted, and prohibited if such evidence 
is not submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also 
Winters, 12 Vet. App. at 206.  In addressing whether new and 
material evidence has been submitted, the VA must review the 
evidence before it at the time of the prior decision, 
identify any additional evidence now before VA, and determine 
whether that additional evidence is both new and material.  
If so, then the claim will be reopened.  If not, that is 
where the analysis must end.  See Barnett, 83 F.3d at 1383-
84.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that not every piece of new evidence is 
"material," but that some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
will not eventually alter a rating decision.  Id., 155 F.3d 
at 1363.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Based on the foregoing, the Board finds that new and material 
evidence has not been submitted to reopen the claim of 
entitlement to service connection for pterygium.  While the 
additional evidence is new in that it was not previously of 
record, it is fundamentally cumulative of other evidence 
previously submitted and considered by the Board in July 
1985.  Such evidence includes private medical records dated 
in March and August 1983.  At the time of the July 1985 Board 
decision, there was no medical evidence of pterygium in 
service.  Further, there was no medical evidence relating 
current pterygium to the veteran's period of active duty.  
The medical evidence submitted since the July 1985 decision 
consists of private records showing treatment for the 
veteran's pterygium in 1983, more than 37 years after his 
separation from service.

Lay evidence of record at the time of the final decision 
alleged that the veteran's pterygium was related to service, 
and statements received subsequent to the July 1985 Board 
decision (including various written statements from the 
veteran) simply reiterate the aforementioned allegations, and 
are merely redundant of evidence previously of record, and 
thus not new.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  
Moreover, lay assertions of medical causation cannot serve as 
a predicate to reopen a claim.  Moray v. Brown, 5 Vet. App. 
211 (1993).

Overall, the newly furnished evidence is duplicative and 
cumulative of evidence of record in July 1985.  As noted 
above, decisions of the Board are final and not subject to 
revision on the same factual basis.  In Vargas-Gonzales v. 
West, 12 Vet. App. 321 (1999), the Court concluded that a 
determination as to whether evidence is new is separate from 
a determination as to whether the evidence is material.  If 
the Board determines that the evidence is not new, that 
should end the Board's analysis as to whether the evidence is 
"new and material."  Accordingly, because the evidence in 
this case is not new, it is not necessary to go on and 
determine whether it is material.  Even assuming arguendo 
that portions of the newly submitted evidence are new, not a 
single piece of such evidence is material within the meaning 
of 38 C.F.R. § 3.156(a).  Such evidence does not in any way 
contribute to a more complete picture of the circumstances 
surrounding the origin of the veteran's pterygium.  See 
Hodge, 155 F.3d at 1363.

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for pterygium, 
under Elkins, supra., the Board need proceed no further.  
Indeed, the Board's analysis must end here.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

The Board notes that nothing in the above discussion is 
intended to cast doubt on the veteran's good faith.  Under 
the law, the Board simply has no authority to get to the 
merits of the claim.  The Board would add that, even assuming 
it could get to the merits, and assuming the veteran's 
recollections of his exposure to "dust and sandstorms" in 
service were accurate, the record would still lack a medical 
basis to link current pterygium to service.  While the 
veteran reported receiving VA medical treatment for his eye 
disorder in 1983, there is no indication that any such 
records relate his current pterygium to "dust and 
sandstorms" in service more than 37 years earlier.

III.  Entitlement to a compensable evaluation for
scars of the right axilla and left breast

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2000); 38 C.F.R. § 4.1 (2000).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (2000); Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where the particular disability for which the veteran has 
been service connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27.  See also Lendenmann v. Principi, 3 Vet. App. 345, 349- 
350 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's service-connected scars of the right axilla and 
left breast are currently evaluated as noncompensably 
disabling under Diagnostic Code 7805.  Superficial scars that 
are poorly nourished, with repeated ulceration, are assigned 
a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  Superficial scars that are tender and painful on 
objective demonstration are assigned a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are 
rated on limitation of function of the body part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code 7819 provides that skin growths are rated as 
scars based upon pain, ulceration, or disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7819.

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806.

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for a 
compensable evaluation for right axilla and left breast scars 
have not been met.  The record in this case is devoid of 
evidence of erythema, inflammation, induration, tenderness, 
or drainage associated with the veteran's service-connected 
scars of the right axilla and left breast, nor has there been 
any evidence of exfoliation, exudation, or itching in these 
areas.

The Board notes that the most recent VA examination was 
negative for complaints related to the veteran's scars.  In 
fact, the veteran denied experiencing any symptoms since 
approximately 1943.  A physical examination revealed a tiny, 
nontender horizontal scar in the middle of the right axillary 
region, which was approximately 1/2 inch in diameter at its 
largest point, and "absolutely...no scar" on the left breast.  
No abnormalities were noted.  The examiner concluded that 
there were no signs or symptoms "other than minimal scars."  
As such, the veteran's symptomatology most closely 
approximates the level of severity contemplated by a 
noncompensable disability rating.

In light of the evidence demonstrating that the veteran's 
scars are well healed with no evidence of any associated 
limitation on function, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation.  Therefore, the benefit of the doubt rule does 
not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2000).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation.



ORDER

New and material evidence not having been submitted, the 
application to reopen the claim for service connection for 
pterygium is denied.

Entitlement to a compensable evaluation for scars of the 
right axilla and left breast is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

